Citation Nr: 1021513	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder. 

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for an upper back 
disorder.

5.  Entitlement to an initial increased rating for first 
degree spondylolisthesis with moderate spondylosis and 
degenerative disc space narrowing, evaluated as 10 percent 
disabling between January 24, 2007 and April 10, 2008 and 40 
percent disabling as of April 10, 2008.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to January 
2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated February 2007 and 
April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a travel Board hearing in the May 2008 
substantive appeal.   In June 2008, he stated that he was 
withdrawing his request for a Board hearing.  

In a July 2009 rating decision, the RO awarded the Veteran an 
increased rating for his low back disability to 10 percent, 
effective January 24, 2007, and an increased rating for his 
low back disability to 40 percent, effective April 10, 2008.  
After the Veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the 
issue is still properly before the Board here and the issue 
has been appropriately rephrased above.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's current 
diagnosis of radiculopathy of the right leg is related to the 
Veteran's active military service.

2.  The evidence of record shows that the Veteran does not 
have a current diagnosis of a bilateral knee disorder, a 
bilateral ankle disorder or an upper back disorder.

3.  Prior to April 10, 2008, the Veteran's service-connected 
first degree spondylolisthesis with moderate spondylosis and 
degenerative disc space narrowing was manifested by forward 
flexion limited to 90 degrees, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees and a normal 
gait with no evidence of abnormal spinal contour, muscle 
spasm, or guarding. 

4.  As of April 10, 2008, the Veteran's service-connected 
first degree spondylolisthesis with moderate spndylosis and 
degenerative disc space narrowing was manifested by flexion 
limited to 30 degrees or less without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Radiculopathy of the right leg was incurred during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.  Bilateral knee disorders were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2009).

3.  Bilateral ankle disorders were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2009).

4.  An upper back disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2009).

5.  The criteria for an initial rating in excess of 10 
percent between January 24, 2007 to April 10, 2008 and in 
excess of 40 percent as of April 10, 2008 for first degree 
spondylolisthesis with moderate spndylosis and degenerative 
disc space narrowing, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5239 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a November 2006 VCAA letter, satisfied the duty to 
notify provisions and it was provided to the Veteran prior to 
the initial unfavorable decision by the AOJ.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the letter 
informed the Veteran of what evidence was required to 
substantiate his claims for service connection.  The Veteran 
was notified of how VA determines a disability rating and 
effective date if his claim is granted.  The letter also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  The letter requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran.  This information was provided before the initial 
unfavorable decision by the AOJ.

In regards to the initial higher rating claim for first 
degree spondylolisthesis with moderate spondylosis and 
degenerative disc space narrowing, a February 2007 rating 
decision granted the Veteran's service connection claim for 
that disability and therefore this claim is now 
substantiated.  As such, the Veteran's filing of an appeal as 
to this determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher 
rating for first degree spondylolisthesis with moderate 
spndylosis and degenerative disc space narrowing and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The claims file contains the Veteran's service 
treatment records, private treatment records, lay statements 
from the Veteran's wife and his supervisor and VA examination 
reports dated in December 2006, March 2007 and September 
2008.

The December 2006 and March 2007 VA examination reports 
reflect that the examiners conducted a review of the 
Veteran's claims file in addition to obtaining an oral 
history and providing a physical evaluation of the Veteran.  
Following the above, the examiners provided an assessment of 
the Veteran's current conditions.  Accordingly, the Board 
concludes that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

The September 2008 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and a physical examination 
of the Veteran.  The examiner documented in detail the 
symptoms of the Veteran's service-connected low back 
disability and the effect those symptoms have on his 
occupational functioning and daily activities.  Accordingly, 
the Board concludes that this examination is adequate for 
rating purposes.  See Barr, 1 Vet. App. at 311.  

Furthermore, there is no indication in the file that there 
are additional relevant records available that have not yet 
been obtained.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because there is no 
medical evidence confirming arthritis of the knees, ankles 
and upper back.  This is described more thoroughly below. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends he has a right leg disorder, bilateral 
knee disorders, bilateral ankle disorders and an upper back 
disorder as a result of his military service.  Specifically, 
the Veteran served in Afghanistan, to include approximately 
10 parachute jumps.  He contends his various joint problems 
are due to his in-service duties.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Right Leg Disorder

The Veteran filed a claim for a right leg disorder in 
November 2006, while still on active service.  He contends 
that he has numbness and pain in the right leg related to a 
parachute jump injury, where he injured his low back, during 
military service.  The Board notes the Veteran is currently 
service-connected for residuals of that low back injury.

As noted above, in order to be entitled to service connection 
for a right leg disorder, the evidence of record must show 
that the Veteran has a current diagnosis of the claimed 
disability.  The Board observes that the medical records 
reveal that since military service the Veteran has complained 
of numbness and/or pain in the right leg.  An August 2008 
private treatment record provides a diagnosis of low back 
pain with lumbar radiculopathy and a January 2009 private 
clinic note reveals that the Veteran was diagnosed with L3-4, 
L4-5 radicular pain.  Accordingly, the Veteran has a current 
diagnosis of lumbar radiculopathy with respect to the 
complaints of right leg pain.

Regarding the issue of whether the Veteran's current 
diagnosis lumbar radiculopathy is related to active military 
service, the Board notes that during the June 2006 separation 
examination the Veteran reported a medical history of 
recurrent numbness of the right leg since the parachute 
accident in April 2005.  Furthermore, the post service 
treatment records document the Veteran's continued complaints 
of right leg pain since military service.  Accordingly, the 
Board finds continuity of symptomatology since military 
service.  

Resolving all benefit of the doubt in favor of the Veteran, 
the Board has determined that the Veteran's current diagnosis 
of lumbar radiculopathy with respect to the Veteran's 
complaints of right leg pain was incurred during active 
military service.  Thus, the claim of entitlement to service 
connection for lumbar radiculopathy of the right leg is 
warranted.

Bilateral Knee Disorder, Bilateral Ankle Disorder, Upper Back 
Disorder

Again, the Veteran contends he has various joint pain in his 
bilateral knees, bilateral ankles and upper back related to 
his active service, and specifically his parachute jumps. 

His service treatment records confirm complaints of joint 
pain, especially with regard to his bilateral knees and upper 
back, but do not show a diagnosis for any knee, ankle or 
upper back disability, aside from the lumbar spine 
disabilities, which are already service-connected. 

Even if a chronic conditions were not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has bilateral 
knee, ankle or upper back disabilities related to in-service 
parachute jumps, injuries, complaints or treatment.  The 
Board concludes he does not

As noted above, in order for the Veteran to be entitled to 
service connection for a bilateral knee disorder, a bilateral 
ankle disorder and an upper back disorder, the evidence of 
record must show a current diagnosis of the claimed 
disabilities.  A VA examination conducted in December 2006 
reveals that the Veteran's bilateral knees were within normal 
limits with no evidence of edema, effusion, weakness, 
tenderness, redness, heat or abnormal movement.  There was 
also no evidence of recurrent subluxation, locking pian, 
joint effusion or crepitance.  Range of motion was within 
normal limits and X-rays were normal.  The examiner reported 
that the examination of the cervical spine showed no evidence 
of muscle spasm or tenderness and range of motion was within 
normal limited.  X-rays of the cervical spine were negative.  
The examiner determined that with respect to the upper back 
and bilateral knees, there was no pathology identified on 
physical examination to render a diagnosis for each claimed 
disorder.  The VA examiner in a March 2007 VA examination 
noted that physical examination and X-rays of the Veteran's 
ankles were normal.  The examiner asserted that it is 
difficult or impossible to make a specific diagnosis as the 
Veteran's claimed condition does not appear to be 
incapacitating.  The Board observes that the VA examinations 
reveal that the Veteran complained of pain in the bilateral 
knees, bilateral ankles and upper back.  In addition, the VA 
examination in March 2007 provided a diagnosis of bilateral 
ankle pain.   Nonetheless, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the 
medical evidence of record does not support a diagnosis of 
the claimed disabilities.

The only evidence of record supporting a finding of a current 
diagnosis of a bilateral knee disorder, a bilateral ankle 
disorder or an upper back disorder consists of lay statements 
from the Veteran.  Lay persons can provide an eyewitness 
account of a Veteran's observable symptoms. Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the 
Veteran is competent to report symptoms of pain in his knees, 
ankles and upper back.  Nonetheless, he is not competent to 
report that he has a specific diagnosis of a knee disorder, a 
bilateral ankle disorder or an upper back disorder, because 
that assessment does not involve a simple diagnosis. 
Therefore, the Veteran's statements that he has a knee 
disorder, a bilateral ankle disorder or an upper back 
disorder have no probative value because he is not competent 
to offer medical opinions as to specific diagnoses that 
require special knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence shows that the Veteran does not 
have a current diagnosis of a bilateral knee disorder, a 
bilateral ankle disorder and an upper back disorder.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosis of a bilateral knee disorder, a bilateral ankle 
disorder or an upper back disorder, service connection may 
not be granted for the claimed disabilities.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As no 
diagnosis has been shown for these issues on appeal, the 
Board concludes that service connection for a bilateral knee 
disorder, a bilateral ankle disorder and an upper back 
disorder are not warranted.  

Increased Rating (Lumbar Spine)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

The Veteran is currently evaluated under 39 C.F.R. § 4.71a, 
Diagnostic Code 5239 for his service-connected first degree 
spondylolisthesis with moderate spndylosis and degenerative 
disc space narrowing.  Under Diagnostic Code 5239 
(spondylolisthesis or segmented instability), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned under DC 5239 for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  A 50 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (1), appending the diagnostic 
code, also articulates that neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  Id., Note (1).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this appeal, the RO increased the 
disability rating assigned to the Veteran's disability from 0 
percent to 10 percent under Diagnostic Code 5239, effective 
January 24, 2007 and from 10 percent to 40 percent under 
Diagnostic Code 5239, effective January 10, 2008.  The Board 
has considered whether the Veteran is entitled to a higher 
disability rating under both stages of this appeal.  
Additionally, the Board has considered whether additional 
staging is appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  For reasons discussed in more detail below, the 
Board finds that the stages created by the RO are appropriate 
in light of the competent medical evidence of record and that 
there is no competent evidence that the Veteran's service-
connected disability underwent further increases in severity 
during this appeal sufficient to warrant additional staged 
ratings.

Prior to April 10, 2008

The Veteran was provided with a VA examination in December 
2006.  The Veteran reported weakness in the lower back.  He 
experiences pain in the lower back intermittently as often as 
five times a day.  The Veteran described the pain as 
crushing, aching, sticking, cramping and sharp with a 
severity of six to eight out of ten.  The back pain sometimes 
is relieved by rest.  He has not required any bed rest for 
incapacitation in the past year.  The Veteran asserted that 
he cannot sit or stand for more than 15 minutes without 
discomfort, he cannot run more than one mile without sharp 
pain, he cannot do sit-ups for more than one minute without 
sharp pain and he cannot do more than 15 push ups without 
sharp pain.  Physical evaluation of the Veteran's low back 
revealed that his posture was erect and normal. His gait was 
normal and he did not use or wear any assistive devices.  
There was no evidence of radiation of pain on movement, 
muscle spasm or tenderness.  Straight leg raise test was 
negative on the right and left.  No fixed position of the 
lumbar spine was identified.  Range of motion was within 
normal limits as follows: flexion was from zero to 90 degrees 
and extension, right and left lateral flexion, and bilateral 
rotation were all zero to 30 degrees.   Pain, weakness, lack 
of endurance, fatigue or incoordination did not impact 
further on the range of motion after repetitive use.  

Based on the above medical evidence, the Board finds that the 
record shows that prior to April 10, 2008, the Veteran's 
forward flexion was not 85 degrees or less and the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees.  Furthermore, the Veteran had a normal gait with 
no evidence of abnormal spinal contour, muscle spasm, or 
guarding.  Therefore, the Veteran is not entitled to an 
evaluation higher than 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine prior to April 
10, 2008.  

The Board notes that in determining the 10 percent disability 
rating for spondylolisthesis with moderate spondylosis and 
degenerative disc space narrowing, the RO assigned the 10 
percent evaluation because the record contained consistent 
subjective reports of low back pain severe enough to be 
intermittently incapacitating.  Although the evidence of 
record for limitation of flexion of the thoracolumbar spine 
was noncompensable under Diagnostic Code 5239 prior to April 
10, 2008, the RO provided the Veteran with a separate 10 
percent disability rating for painful motion of the joint 
under 38 C.F.R.§ 4.59.  Thus, the Veteran's currently 
assigned disability rating for first degree spondylolisthesis 
with moderate spndylosis and degenerative disc space 
narrowing contemplate the criteria under DeLuca and it is 
compensated for additional functional loss due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board concludes 
that the assignment of the 10 percent disability rating by 
the RO adequately compensates the Veteran for any loss of 
function due to pain, weakness, fatigability, incoordination 
or pain on movement of a joint.

The Board further notes that no other arguably applicable 
diagnostic code would provide for a rating greater than 10 
percent prior to April 10, 2008. 

As indicated above, notes accompanying DC 5239 indicate 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  In this case, the evidence 
prior to April 10, 2008 does not reveal any evidence of 
neurological abnormalities due to the Veteran's low back 
disability.

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome (IVDS).  The criteria for IVDS 
rates the disability according to the number of 
"incapacitating episodes" suffered per year.  See 38 C.F.R. 
§ 4.71a, 5243.  An "incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note (1).  In this case, 
however, the December 2006 VA examiner specifically indicated 
the Veteran did not have IVDS and, indeed, the Veteran was 
still on active duty at that time and the medical evidence 
simply did not support any incapacitating episodes.  

In sum, no arguably applicable diagnostic code would result 
in a higher rating for the Veteran's disability for the 
reasons discussed in detail above for this time period.  

As of April 10, 2008

The Board notes that the Veteran receives treatment for his 
service-connected first degree spondylolisthesis with 
moderate spndylosis and degenerative disc space narrowing 
from a private physician.  An April 10, 2008 letter from a 
neurological surgeon noted that the Veteran has had fairly 
significant and constant low back pain with occasional 
discomfort in the anterior aspect of his right thigh.  There 
is nothing that makes it particularly worse other than 
standing or leaning over for long periods or running.  He 
currently rates his pain a nine out of ten.  The surgeon 
noted that he thought the Veteran would be an excellent 
candidate for vertebroplasty.  A May 2008 treatment record 
notes that the Veteran returned after undergoing an L3 
vertebroplasty for mild compression fracture.  The Veteran 
reported that his back pain had not changed since the 
vertebroplasty.  A January 2009 private treatment record 
reveals that the Veteran's active range of motion of the 
lumbar spine was decreased in all planes with forward flexion 
of hand to knees.  Extension was approximately 15 degrees and 
side bending 20 degrees bilaterally, all causing increased 
low back discomfort.  The physician noted that there was 
tenderness to palpation of the lumbar spine throughout.  He 
reported that the Veteran was overall deconditioned due to 
his chronic pain and multiple interventions have been tried 
without long-term significant pain relief.  

The Veteran was provided with another VA examination in 
September 2008.  The Veteran reported constant back pain and 
spasms every day.  His back hag become progressively worse 
and his response to treatment had been poor.  The Veteran 
underwent a kyphoplasty of the L3 in March 2008 at a private 
hospital.  He reported a history of fatigue, decreased 
motion, stiffness, weakness, spasms and pain of the upper 
lumbar spine and bilateral paraspinous muscles.  The Veteran 
described the pain as sharp and stabbing with frequent back 
spasms on top of the pain.  On physical evaluation of the 
thoracic sacrospinalis, the examiner noted that the Veteran 
had spasms, guarding, pain with motion, tenderness and 
weakness.  The examiner noted that the Veteran sat very 
rigidly, but his gait was normal.  Flexion of the 
thoracolumbar spine was from zero to 45 degrees with pain 
beginning at 15 degrees.  Passive flexion was from zero to 50 
degrees with pain starting at 15 degrees.  The examiner noted 
that there was additional loss of motion on repetitive use 
with flexion limited to 30 degrees.  Extension of the 
thoracolumbar spine was from zero to 16 degrees with pain at 
10 degrees.  There was pain after repetitive use, but no 
additional loss of motion.  The examiner noted that the 
Veteran's lumbar spine disability had significant effects on 
his usual occupation as a security guard.  He had to be 
assigned to different duties, because he had decreased 
mobility, problems lifting and carrying, lack of stamina and 
pain.  With respect to effects on daily activities, the 
lumbar spine disability had a severe effect on chores and 
shopping and prevented the Veteran from engaging in exercise 
or sports.  It had a moderate effect on traveling. 

Based on the evidence of record, the most pertinent of which 
was discussed above, the Board finds that as of April 10, 
2008 the Veteran's first degree spondylolisthesis with 
moderate spondylosis and degenerative disc space narrowing 
does not warrant a rating higher than 40 percent as the 
manifestations of the Veteran's low back disability do not 
more closely approximate unfavorable ankylosis of the entire 
thoracolumbar spine.  In this regard, the September 2009 VA 
examiner determined that the Veteran did not have 
thoracolumbar spine ankylosis.  In addition, the Veteran's 
private physicians did not characterize the Veteran's low 
back disability with favorable or unfavorable ankylosis.  The 
Board notes that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension 
and the ankylosis results in one or more stated conditions.  
See 4.71a, note 5.  The medical records reveal that the 
Veteran has some range of motion of the thoracolumbar spine, 
although it is limited to 30 degrees flexion and 10 degrees 
of extension considering pain with repetitive motion.  
Accordingly, the evidence of record does not more closely 
approximate unfavorable ankylosis of the thoracolumbar spine, 
even considering additional loss of motion based on 
repetitive use due to pain.  

Again, other arguable applicable diagnostic codes were 
considered.  Under DC 5243, for IVDS, a 60 percent rating is 
warranted where IVDS results in incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5243.  In this case, 
however, there is no medical evidence to support a finding of 
IVDS or incapacitating episodes with physician prescribed bed 
rest as described in the regulations.  See id. at Note (1).  

The September 2008 VA examination does note findings of 
neurological impairment, to include numbness and tingling of 
the right leg.  As indicated above, service connection for a 
right leg neurological disability has been granted.  The 
initial rating of the Veteran's right leg is not currently 
before the Board. An increased rating here, therefore, may 
not be based on the severity of the Veteran's right leg 
neurological manifestations because the issue is not properly 
before the Board.  The medical evidence does not indicate any 
additional neurological impairment caused by the Veteran's 
low back disability.  

In sum, the disability criteria for Spine disorders would 
not result in a higher rating for the Veteran's low back 
disability for the reasons discussed in detail above.  Here, 
there is no reasonable doubt that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, and finds no alternative code that would 
warrant a higher rating.

Extraschedular Consideration

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected first degree spondylolisthesis with 
moderate spndylosis and degenerative disc space narrowing is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's service-connected low back 
disability with the established criteria found in the rating 
schedule for spondylolisthesis or segmental instability shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record shows that the Veteran's low back disability has 
affected his employment.  The Veteran works for a security 
company and his supervisor stated that due to the nature of 
the Veteran's back injuries he needed a more sedentary 
position.  He was assigned to a position that was primarily 
sedentary with a minimum of walking, lifting less than 
fifteen pounds and frequent breaks from sitting.  The Board 
concludes that evidence shows that his first degree 
spondylolisthesis with moderate spndylosis and degenerative 
disc space narrowing does not cause marked interference with 
his employment that is not already contemplated in the 
assigned rating criteria.  Furthermore, the medical record 
does not show that the Veteran's low back disability has 
necessitated frequent periods of hospitalization during the 
appeal period or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for lumbar radiculopathy of 
the right leg is granted.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for an upper back disorder 
is denied.

Entitlement to an initial increased rating for first degree 
spondylolisthesis with moderate spondylosis and degenerative 
disc space narrowing, evaluated as 10 percent disabling 
between January 24, 2007 and April 10, 2008 and 40 percent 
disabling as of April 10, 2008, is denied.   




____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


